FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FORTINO DIMAS-CRISTOBAL,                         No. 08-72790

               Petitioner,                       Agency No. A097-818-210

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Fortino Dimas-Cristobal, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeal’s order dismissing his appeal from an

immigration judge’s decision denying is application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in immigration proceedings, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), and we deny the petition for review.

      Dimas-Cristobal’s due process claim regarding the admission of expedited

removal and voluntary departure documents on the day of his merits hearing fails

because he failed to demonstrate prejudice. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring prejudice for a petitioner to prevail on a due process

claim); see also Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir. 2007) (an

expedited removal order interrupts an alien’s continuous physical presence for

purposes of cancellation of removal).

      PETITION FOR REVIEW DENIED.




                                           2                                   08-72790